Name: Commission Regulation (EEC) No 220/87 of 26 January 1987 amending Regulation (EEC) No 2672/86 laying down for the 1986/87 wine year detailed rules for the application of Article 39 of Regulation (EEC) No 337/79
 Type: Regulation
 Subject Matter: trade policy;  food technology;  economic policy
 Date Published: nan

 27. 1 . 87 Official Journal of the European Communities No L 24/9 COMMISSION REGULATION (EEC) No 220/87 of 26 January 1987 amending Regulation (EEC) No 2672/86 laying down for the 1986/87 wine year detailed rules for the application of Article 39 of Regulation (EEC) No 337/79 THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to Council Regulation (EEC) No 337/79 of 5 February 1979 on the common organization of the market in wine ('), as last amended by Regulation (EEC) No 3805/85 (2), and in particular Article 39 (8) thereof, Whereas the second subparagraph of Article 5 (2) of Commission Regulation (EEC) No 2672/86 (3), as amended by Regulation (EEC) No 3181 /86 (4), states that the advance on the buying-in price may be paid the distiller to the producer on presentation of the invoice ; whereas for administrative reasons a final date for the drawing up of the invoice must be laid down ; Whereas Article 8 (3) of the said Regulation makes payment of the aid to the distiller conditional on his having paid an advance ; whereas it must be made clear that this condition is independent of the terms of payment of the advance ; Whereas Article 8 (5) of the Regulation states that distil ­ lers must, in order to obtain release of the security that they had to lodge in order to receive the advance on the adid, furnish before a time limit proof of payment of the advance ; whereas a time limit for the furnishing of this proof in cases where the advance is paid on presentation of the invoice should also be laid down ; Whereas it is important for the Commission also to know the quantity of lees distilled ; Whereas the measures provided for in this Regulation are in accordance with the opinion of the Management Committee for Wine, 1 . The second subparagraph of Article 5 (2) is replaced by the following : 'However, the producer and distiller may agree that the advance is to be paid after delivery of the products but not more than one month after presentation of the invoice to be drawn up for them before 1 September 1987.' 2 . The first indent of the first subparagraph of Article 8 (3) is replaced by the following : '  funishing proof that he has paid the advance referred to in Article 5 (2),'. 3 . The first subparagraph of Article 8 (5) is replaced by the following : 'In the case referred to in the second indent of para ­ graph 3 the distiller shall be required to provide the intervention agency  not later than four months after the entry into the distillery of the by-products of wine making, with proof that he has paid the advance referred to in the first subparagraph of Article 5 (2), or  not later than 31 December 1987, with proof that he has made the advance payment referred to in the second subparagraph of Article 5 (2). Proof that he has paid the balance referred to in the third subparagraph of Article 5 (2) shall be provided to the intervention agency by 31 December 1987 at the latest.' 4. The first indent in Article 14 ( 1 ) is replaced by the following : '  the quantities of wine, of lees and of fortified wine distilled,'.HAS ADOPTED THIS REGULATION : Article 1 Regulation (EEC) No 2672/86 is hereby amended as follows : Article 2 This Regulation shall enter into force on the third day following its publication in the Official Journal of the European Communities. It shall apply with effect from 1 September 1986 . (') OJ No L 54, 5. 3 . 1979, p. 1 . 0 OJ No L 367, 31 . 12. 1985, p. 3i (3) OJ No L 244, 29 . 8 . 1986, p. 8 . (4j OJ No L 297, 21 . 10 . 1986, p. 6. No L 24/10 Official Journal of the European Communities 27. 1 . 87 This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 26 January 1987. For the Commission Frans ANDRIESSEN Vice-President